Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 47-52, 56-59, 62-64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Regan (US20080213872A1 published 09/04/2008) in view of Morita et al (US20150153371A1 published 06/04/2015; hereinafter Morita).
Regarding claim 47, Regan teaches a disposable single use nucleic acid extraction and purification cartridge (purification cartridge 62 – Fig. 3) comprising: 
a first channel (right barrel 134 – Fig. 3) containing a nucleic acid binding matrix  (a silica pack 140 – Fig. 3) disposed therein (the extracted nucleic acid can be delivered to the other barrel of the cartridge's body, where a silica pack 140 will bind the released genetic material – paragraph 54), 
wherein a first end of the cartridge (top of the right barrel 134 – Fig. 3) is configured to be inserted into a sample container (top of the right barrel 134 is inserted into a connectors 117 and instrument line 118 of the flow-through diagnostic system 10 – Figs. 2B-C) (flow-through diagnostic system 10 can hold a mucus sample or blood sample – paragraph 40) holding a sample comprising biological material (a mucus sample or blood sample – paragraph 40) such that an inner surface of the first end of the cartridge directly contact the sample (inner surface of the right barrel 134 has silica pack 140 that contacts the sample to bind nucleic acid – paragraph 48), and
wherein a second end of the cartridge (bottom of the right barrel 134 – Fig. 3) is configured to connect in a reversible fashion (bottom of the right barrel 134 connects to instrument line 118 and can be disconnected – Figs. 2B-C) (two connectors and the buckle 123 is used to pressure fit these components together – paragraph 36) to a flow-through automated instrument that controls fluid flow 
Regan teaches the outside surface top of the right barrel 134 that is capable of contacting sample from the instrument line 118. However, Regan does not explicitly teach that an outer surface of the first end of the cartridge (the outside surface top of the right barrel 134) directly contact the sample.
Morita teaches a device for supplying fluids wherein an outer surface of the first end of the cartridge (needle like fluid recovering unit 22 and sealing member 17 – Fig. 7e) directly contact the sample (outside of the needle like fluid recovering unit 22 contacts the antibody containing solution – Fig. 7e). It would be advantageous to use a needle like fluid recovering unit 22 to simply the connection and reduce cost of an analyzer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top of the right barrel 134 and connector 117, as taught by Regan, with the needle like fluid recovering unit 22 and sealing member 17, taught by Morita, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because bother Regan and Morita teach devices for transporting solutions of antibodies.
Regarding claim 48, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first channel (right barrel 134 – Fig. 3) is functionalized with a ligand (other materials aside from silica may be used to bind the nucleic acid ... must be coated with oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) that binds to a target in a sample (the right barrel contains a silica pack 140 – paragraph 48).
Regarding claim 49, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47.

Regan teaches a sonication chamber 82 for additional mechanical disruption that feeds the sample solution into the barrels of the purification cartridge 62 (paragraph 80). It would be advantageous to combine the function of the sonication chamber 82 with the purification cartridge 62 to decrease the complexity of the device and save space.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrels of the purification cartridge 62, as taught by Regan as modified by Morita, with the ability to sonication samples of the sonication chamber 82, taught by Regan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan teaches a purification cartridge 62 next to the sonication chamber 82 (Fig. 1A).
Regarding claim 50, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47.
However, Regan, modified by Morita, does not teach that the right barrel 134 contains particles disposed therein to aid in the disruption of a sample.
Regan teaches a first channel (single barrel cartridge 600 – Fig. 6) contains particles disposed therein to aid in the disruption of a sample (operation of this cartridge would include lysing – paragraph 63). It would be advantageous to add the lysing agent from the single barrel cartridge 600 to the right barrel 134 to gain the additional lysing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right barrel 134, as taught by Regan as modified by Morita, with the lysing function of the additional single barrel cartridge 600, taught by Regan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable 
Regarding claim 51, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the first channel (right barrel 134 – Fig. 3) further contains a filter disposed therein (a silica pack 140 binds to nucleic acids and acts as a filter – paragraph 48).
Regarding claim 52, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the nucleic acid binding matrix is selected from the group consisting of silica, borosilicate glass, sol-gel, silanol-functionalized surface, and an anion-exchange resin (silica pack 140 and other materials aside from silica may be used to bind the nucleic acid … in many forms including resins, pack beds, fibers, and micro-channels – paragraph 48).
Regarding claim 53, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47, wherein the nucleic acid binding matrix comprises a nucleic acid binding probe (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) or aptamer.
Regarding claim 56
Regarding claim 57, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the second channel (left barrel 132– Fig. 3) is indirectly connected to first channel (right barrel 134 – Fig. 3) through a sample container (line 75 holds the lysed sample and indirectly connects the left and right barrels of the cartridge).
Regarding claim 58, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the second channel (left barrel 132 – Fig. 1A) is directly connected to the first channel (right barrel 134 – Fig. 1A) (junction 74 is a four-way open valve and directly connects the left barrel 132 to the right barrel 134 – Fig. 1A and paragraph 80).
Regarding claim 59, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the first channel is functionalized with a ligand that binds to a target in a sample (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48).
Regarding claim 60, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56. 
However, Regan, modified by Morita, does not teach that the first channel is configured to receive vibration and/or sonication to disrupt a sample.
Regan teaches a sonication chamber 82 for additional mechanical disruption that feeds the sample solution into the barrels of the purification cartridge 62 (paragraph 80). It would be advantageous to combine the function of the sonication chamber 82 with the purification cartridge 62 to decrease the complexity of the device and save space.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barrels of the purification cartridge 62, as taught by Regan, with the ability to sonication samples of the sonication chamber 82, taught by Regan as modified by Morita, to gain the above 
Regarding claim 61, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56.
However, Regan, modified by Morita, does not teach that the right barrel 134 contains particles disposed therein to aid in the disruption of a sample.
Regan teaches a first channel (single barrel cartridge 600 – Fig. 6) contains particles disposed therein to aid in the disruption of a sample (operation of this cartridge would include lysing – paragraph 63). It would be advantageous to add the lysing agent from the single barrel cartridge 600 to the right barrel 134 to gain the additional lysing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right barrel 134, as taught by Regan as modified by Morita, with the lysing function of the additional single barrel cartridge 600, taught by Regan, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan teaches two cartridge for filtering and binding of genetic material (paragraph 63).
Regarding claim 62, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the first channel (right barrel 134 – Fig. 3) further contains a filter disposed therein (a silica pack 140 binds to nucleic acids and acts as a filter – paragraph 48).
Regarding claim 63, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the nucleic acid binding matrix is selected from the group consisting of silica, borosilicate glass, sol-gel, silanol-functionalized surface, and an anion-
Regarding claim 64, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, wherein the nucleic acid binding matrix comprises a nucleic acid binding probe (other materials aside from silica may be used to bind the nucleic acid … oligo dT strands for capturing mRNA or specific oligonucleotides for capturing specific sequences – paragraph 48) or aptamer.
Regarding claim 66, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56, further comprising a third channel (left barrel 830 has a filter 828 coated with anti-CD 4 antibodies to bind T-helper cells – paragraph 69 and Fig. 8)(left barrel 132 corresponds to middle barrel 832 and right barrel 134 corresponds to right barrel 834 – paragraph 69 and Figs. 3 and 8) that selectively enriches for targets of interest (triple barrel cartridges 800 are useful for cases in which enrichment of a particular type of cells us required – paragraph 69), wherein the third channel is fluidically connected to the first and second channels (cells in the left barrel 830 is lysed and the lysed material is then passed over filters 138 & 136 in barrel 832, before the soluble material is passed over the silica pack 140 in barrel 834 – paragraph 69).
Regarding claim 67.
Claims 54-55, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Regan, modified by Morita, as applies to claims 47 and 56, in view of Mielke et al (US20150353919A1 published 12/10/2015; hereinafter Mielke)
Regarding claim 54, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 47.
However, Regan, modified by Morita, does not teach wherein the first channel contains a dried reagent disposed therein for lysis of a sample.
Mielke teaches wherein the first channel (mixing chamber 212 – Fig. 10A) contains a dried reagent disposed therein for lysis of a sample (a dried component selected from the group consisting of a detergent, a reducing agent, and a cell-wall lysis enzyme – claim 16). It would be advantageous to use a dried reagent to gain longer shelf life and facilitate transportation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right chamber, as taught by Regan as modified by Morita, by adding a dried cell-wall lysis enzyme, taught by Mielke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan, Morita, and Mielke all teach devices for processing biological samples.
Regarding claim 55, Regan, as modified by Morita modified by Mielke, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 54, wherein the dried reagent is an enzyme (a cell-wall lysis enzyme – Mielke claim 16).
Regarding claim 65, Regan, modified by Morita, teaches the disposable single use nucleic acid extraction and purification cartridge of claim 56. 
However, Regan, modified by Morita, does not teach wherein the first channel contains a dried reagent disposed therein for lysis of a sample.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the right chamber, as taught by Regan, by adding a dried cell-wall lysis enzyme, taught by Mielke, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Regan, Morita, and Mielke all teach devices for processing biological samples.
Response to Arguments
	Applicant’s addition arguments with respect to the 102 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

/T.C.S./Examiner, Art Unit 1796                   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797